In a proceeding pursuant to CPLR article 78 to review a determination of respondent Chancellor of the Board of Education of the City of New York, dated January 28, 1972, which, after a hearing, dismissed petitioner’s administrative appeal from an unsatisfactory rating and sustained the rating, petitioner appeals from a judgment of the Supreme Court, Kings County, entered October 6, 1972, which denied the application and dismissed the petition. Judgment affirmed, without costs. Special Term erred in stating that the hearing pursuant to section 105a of the by-laws of the Board of Education of the City of New York, before the Chancellor’s committee, to review petitioner’s unsatisfactory rating, was administrative and internal in nature, and therefore not subject to judicial review. However, we have reviewed the entire record and find that the Chancellor’s determination was based on substantial evidence. Hopkins, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.